Citation Nr: 0802189	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Scouts from February 
1941 to August 1941 and in the Philippine Army from September 
1941 to August 1942 and from January 1944 to January 1946.  
He was a prisoner of war from April 9, 1942, to August 2, 
1942.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Manila, Philippines. 

In January 2007, the Board remanded the case for the issuance 
of a statement of the case on the claim of service connection 
for atherosclerotic heart disease for the purpose of accrued 
benefits.  As the requested development has been completed, 
no further action is necessary to comply with the Board's 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

In the cover letter to the statement of the case, the RO 
notified the appellant that to complete her appeal on the 
claim of service connection for atherosclerotic heart disease 
for the purpose of accrued benefits she must file a formal 
appeal or substantive appeal [a VA Form 9 was provided] 
within sixty days from the date of the letter, June 1, 2007, 
or within the remainder of the one-year period from the date 
the notification of the RO decision was mailed, December 20, 
2004, whichever period ended later.  The substantive appeal 
or VA Form 9 permits the appellant to consider the reasons 
for the adverse determination by the RO, as explained in the 
statement of the case and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  



After the issuance of the statement of the case in June 2007, 
there was no further correspondence from the appellant.  As 
the appeal was not perfected on the claim of service 
connection for atherosclerotic heart disease for the purpose 
of accrued benefits, the Board does not have appellate 
jurisdiction to review the matter. 38 C.F.R. § 20.200.  

In a statement, dated in January 2007, the appellant argues 
that the veteran was a Regular Philippine Scout from February 
1941 to August 1941, before he accepted a commission in the 
Regular Philippine Army and that her VA compensation should 
be payable in dollars at the full-dollar rate and not at the 
rate of $0.50 for each dollar authorized.  38 C.F.R. 
§ 3.40(a).  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1. The veteran was a former prisoner of war. 

2. Beriberi heart disease to include ischemic heart disease 
with localized edema during captivity was not shown by 
competent evidence during the veteran's lifetime. 

3. A copy of the death certificate shows that the veteran 
died of a myocardial infarction in January 2002.

4. In the rating decision of December 2004, the RO granted 
service connection for the cause of the veteran's death 
pursuant to a liberalizing change in 38 C.F.R. § 3.309(c), 
effective from October 7, 2004, and the effective date of the 
grant of service connection for the cause of death can not be 
earlier than the effective date of the liberalizing change of 
law, that is, October 7, 2004.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.309(c) 
(1995 and 2005), 3.114, 3.400(c)(2) (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant with pre- and post- 
adjudication VCAA notice by letters, dated in April 2003, in 
April 2004, and in August 2007.  The appellant was notified 
of the type of evidence needed to substantiate the underlying 
claim of service connection for the cause of the veteran's 
death.  The appellant was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  

The appellant was asked to submit evidence, which would 
include that in her possession, in support of the claim.  The 
notice included the provision for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA, except for identifying the type of evidence 
needed to substantiate the effective-date claim); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2005.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

To the extent that the VCAA notice did not include the 
evidence needed to substantiate the effective-date claim, the 
appellant in her notice of disagreement and in her 
substantive appeal argued the facts and law, including 
presumptive service connection for diseases specific to a 
former prisoner of war, pertaining to the effective date for 
the grant of service connection for the cause of the 
veteran's death.  As the appellant demonstrated actual 
knowledge as to the type of evidence needed to substantiate 
the effective-date claim, the VCAA content error did not 
affect the essential fairness of the adjudication and the 
purpose of the VCAA notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error 
that does not affect the essential fairness of the 
adjudication is not prejudicial.).

To the extent that the claim was not readjudicated after the 
VCAA notice, pertaining to the degree of disability 
assignable, as the effective-date claim is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to the timing error as to the degree 
of disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

A copy of the death certificate shows that the veteran died 
of a myocardial infarction on January [redacted], 2002. 

The veteran was a prisoner of war from April 9, 1942, to 
August 2, 1942.  

The service medical records disclose that on physical 
examination in December 1945, blood pressure was 120/80 and 
the heart, arteries, lymphatic system, and feet were 
evaluated as normal.  In an Affidavit for Philippine Army 
Personnel, dated in January 1946, in the section for wounds 
and illnesses incurred from December 1941 to the date of 
return to military control, the veteran stated that he had 
malaria from July to September 1942 and malaria and anemia 
from September 1942 to December 1943.  

In October 1955, the veteran filed a claim of service 
connection for chest pain that began in 1945.  In December 
1955, the RO denied the claim after the veteran failed to 
provide evidence requested by the RO. 

On VA examination for a former prisoner of war in February 
1989, an EKG was normal.  The veteran stated that while a 
prisoner of war he suffered from malaria, fever, and 
dysentery.  In the form, Former POW Medical History, the 
veteran denied during captivity: beriberi; numbness, 
tingling, or pain in the fingers or feet; numbness or and 
weakness in the arms or legs; aches or pains in the muscle or 
joints; or swelling of the joints, legs or feet, or muscles.  
The pertinent diagnosis was hypertension.  In an unappealed 
rating decision in April 1989, the RO denied service 
connection for hypertension. 

In statements, dated in January and June 1999, the veteran 
stated that while a prisoner of war he suffered beriberi and 
swelling of the legs and localized edema.  

On VA examination in June 1999, the veteran gave a history of 
beriberi during captivity.  The diagnosis was 
arteriosclerotic heart disease.  

Private medical records, dated in June 2000, disclose a 
diagnosis of congestive heart failure secondary to 
arteriosclerotic heart disease.  The physician reported that 
pedal edema was secondary to chronic passive congestion of 
the heart with onset 10 years earlier.  An EKG revealed 
cardiac wall ischemia. 

In a Joint Affidavit, dated in March 2001, former comrades of 
the veteran, who were with the veteran in prison camp, 
attested that the veteran had suffered from beriberi and 
localized edema, while a prisoner of war.  

In December 2001, the veteran was hospitalized for a 
cerebrovascular accident, probably infarct, coronary artery 
disease, and cardiac wall ischemia. 

On January 6, 2003, the appellant filed an informal claim of 
service connection for the cause of the veteran's death.  The 
RO then sent her an application for dependency and indemnity 
compensation to include service connection for the cause of 
death.  The appellant's application was received at the RO in 
March 2003.  Under 38 C.F.R. § 3.155, as the formal claim was 
received within one year from the date the application was 
sent to the appellant in January 2003, the date of claim for 
service connection for the cause of the veteran's death is 
the date of receipt of the informal claim, that is, January 
6, 2003.

In a statement, dated in July 2003, a former neighbor of the 
veteran recalled that immediately upon the veteran's release 
as a prisoner of war he had swollen feet. 

In a statement, dated in July 2003, G.E. recalled that in 
late 1942 the veteran was afflicted with beriberi with 
swelling of the lower extremities. 

In a statement, dated in August 2003, a private physician 
stated that the veteran died of myocardial infarction. 

In a statement, dated in February 2004, the appellant stated 
the veteran had swollen legs and feet in 1942 after his 
release from captivity. 



By a rating decision in December 2004, the RO granted service 
connection for the cause of the veteran's death due to a 
myocardial infarction as a former prisoner of war based on a 
liberalizing change in the law, that is, in 38 C.F.R. 
§ 3.309(c), effective October 7, 2004, the date of the 
liberalizing change in the law.  

Analysis 

The effective date of an award of dependency and indemnity 
compensation to include service connection for the cause of 
death that occurred after separation from service is the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death. 
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

The effective date of an award dependency and indemnity 
compensation to include service connection for the cause of 
death pursuant to a liberalizing law is governed by 38 C.F.R. 
§ 3.114.  38 C.F.R. § 3.400(p).  

The record shows that the veteran died on January [redacted], 2002.  
On January 6, 2003, the appellant filed an informal claim of 
service connection for the cause of the veteran's death.  As 
the formal claim of service connection for the cause of death 
was received in March 2003 within one year from the date the 
application was sent to the appellant in January 2003 after 
receipt of her informal claim, the date of claim of service 
connection for the cause of the veteran's death is the date 
of receipt of the informal claim, that is, January 6, 2003.  
38 C.F.R. § 3.155.  

As the claim was received on January 6, 2003, within 1 year 
after the date of death on January [redacted], 2002, the earliest 
effective date for the grant of service connection for the 
cause the veteran's death under 38 C.F.R. § 3.400(c)(2) can 
be no earlier than the first day of the month in which the 
veteran's died or January 1, 2002.



Where as here, the RO granted dependency and indemnity 
compensation, that is, service connection for the cause of 
death pursuant to a liberalizing change in the law, 38 C.F.R. 
§ 3.309(c), the effective date is governed by 38 C.F.R. 
§ 3.114(a) that provides that the grant of the benefit in 
this case service connection for the cause of death can not 
be earlier than the effective date of the change in the law.  

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war by adding atherosclerotic 
heart disease and its complications, including myocardial 
infarction, to the list of presumptive diseases.  VA removed 
the note in the 1993 version of 38 C.F.R. § 3.309(c) that the 
statutory term "beriberi heart disease" included ischemic 
heart disease in former prisoners of war who had experienced 
localized edema during captivity.  VA explained that 
atherosclerotic heart disease encompassed ischemic heart 
disease.  69 Fed. Reg. 60,083, 60,087 (Oct.7, 2004) (to be 
codified at 38 C.F.R. § 3.309(c)). 

As the death certificate shows the veteran died of a 
myocardial infarction, the RO, citing the 2004 liberalizing 
change in 38 C.F.R. § 3.309(c), granted service connection 
for the cause of the veteran's death, effective October 7, 
2004, under 38 C.F.R. § 3.114(a).  

The appellant argues that the veteran had beriberi heart 
disease to include ischemic heart disease with localized 
edema during captivity, warranting service connection for the 
cause of death under the version of 38 C.F.R. § 3.309(c) in 
effect since 1993 and before the liberalizing change in 
38 C.F.R. § 3.309(c) in October 2004. 

Effective August 24, 1993, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war by stating in a note that 
the statutory term "beriberi heart disease" included 
ischemic heart disease in former prisoners of war who had 
experienced localized edema during captivity.  

Therefore the remaining question, regarding the effective 
date, is whether the veteran, a former prisoner of war, had 
ischemic heart disease with localized edema during captivity, 
warranting service connection for the cause of death under 
the version of 38 C.F.R. § 3.309(c) in effect since 1993 and 
before the liberalizing change in 38 C.F.R. § 3.309(c) in 
October 2004, which would result in an effective date of 
January 1, 2002, under 38 C.F.R. § 3.400(c)(2), that is, the 
first day of the month in which the veteran's death occurred 
as the claim of service connection for the cause of death was 
received within 1 year after the date of death, as previously 
explained above.

The evidence in favor of the claim consists of statements by 
the veteran and other lay affidavits and statements. 

On VA examination in June 1999, the veteran gave a history of 
beriberi during captivity.  In statements, dated in January 
and June 1999, the veteran stated that while a prisoner of 
war he suffered beriberi and swelling of the legs and 
localized edema.  

To the extent that the veteran's statements were offered as 
proof of localized edema during captivity, the veteran was 
competent to describe symptoms of an illness, which were in 
the realm of his personal knowledge.  To the extent the 
statements were offered as associating the symptoms to 
beriberi heart disease to include ischemic heart disease, the 
veteran was not competent as he was not qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159(a). 

Where, as here, the determinative issue involves a question 
of medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson was not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, which are not 


capable of lay observation, and consequently his statements 
did not constitute competent medical evidence to substantiate 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson is not competent to provide the requisite medical 
opinion as to the existence or etiology of a disability); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In a Joint Affidavit, dated in March 2001, former comrades of 
the veteran, who were with the veteran in prison camp, 
attested that the veteran had suffered from beriberi and 
localized edema while a prisoner of war.  In a statement, 
dated in July 2003, a former neighbor of the veteran recalled 
that immediately upon the veteran's release as a prisoner of 
war he had swollen feet.  In a statement, dated in July 2003, 
G.E. recalled that in late 1942 the veteran was afflicted 
with beriberi with swelling of the lower extremities.  In a 
statement, dated in February 2004, the appellant stated the 
veteran had swollen legs and feet in 1942 after his release 
from captivity.

To the extent that the affidavits and statements are offered 
as proof of localized edema during captivity, while the 
affiants and witnesses are competent to describe observable 
symptoms that the veteran exhibited at a particular point in 
time, to the extent that the affiants and witnesses begin to 
associate the symptoms to a particular illness, beriberi 
heart disease to include ischemic heart disease, that is, 
medical causation, the affiants and witnesses are not 
competent.  And the affidavits and statements are excluded on 
the question of whether the observable symptoms were casually 
related to beriberi heart disease to include ischemic heart 
disease with localized edema during captivity.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay witness competency 
is not unlimited, and the fact that a lay witness may 
personally know the veteran and may have had the opportunity 
to observe him does not render the witness' testimony 
universally competent in proceeding to determine service 
connection; lay testimony is competent in proceeding to 
establish service connection only when it regards symptoms of 
the veteran's illness and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
illness.).

The evidence against the claim that the veteran had ischemic 
heart disease with localized edema during captivity consists 
of the service medical records and reports of VA examinations 
and private medical records.  

The service medical records show no cardiac abnormality on 
examination in December 1945, and no cardiac abnormality by 
history in the Affidavit for Philippine Army Personnel, dated 
in January 1946.  The veteran did state that he had malaria 
from July to September 1942 and malaria and anemia from 
September 1942 to December 1943.  

On VA examination for a former prisoner of war in February 
1989, an EKG was normal.  The veteran stated that while a 
prisoner of war he suffered from malaria, fever, and 
dysentery.  In the form, Former POW Medical History, the 
veteran denied during captivity: beriberi; numbness, 
tingling, or pain in the fingers or feet; numbness or and 
weakness in the arms or legs; aches or pains in the muscle or 
joints; or swelling of the joints, legs or feet, or muscles.  
Private medical records, dated in June 2000, disclose a 
diagnosis of congestive heart failure secondary to 
arteriosclerotic heart disease.  The physician reported that 
pedal edema was secondary to chronic passive congestion of 
the heart with onset 10 years earlier.

As the Board may consider only independent medical evidence 
to support its findings as to a medical diagnosis or medical 
causation, not capable of lay observation, and as there is no 
favorable competent medical evidence to support the claim 
that the veteran had beriberi heart disease to include 
ischemic heart disease with localized edema during captivity, 
the preponderance of the evidence is against the finding that 
service connection for the cause of death was shown under the 
version of 38 C.F.R. § 3.309(c) in effect since 1993 and 
before the liberalizing change in 38 C.F.R. § 3.309(c) in 
October 2004, as there is no medical evidence that the 
veteran had beriberi heart disease to include ischemic heart 
disease during his lifetime.  38 U.S.C.A. § 5107(b).

For these reasons, the effective date of the grant of service 
connection for the cause of death can not be earlier than the 
effective date of the liberalizing change in 38 C.F.R. 
§ 3.309(c), that is, October 7, 2004. 

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than October 7, 2004, for the grant 
of service connection for the cause of the veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


